Citation Nr: 1223871	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-04 782A	)	DATE
	)
	)


THE ISSUE

Whether a December 2008 decision of the Board of Veterans' Appeals, which denied an effective date earlier than August 13, 2004, for the award of an 80 percent disability evaluation for bilateral hearing loss, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

(The issues of entitlement to an evaluation in excess of 20 percent prior to October 5, 2009, for residuals of right knee chondro-fragment excision; entitlement to an evaluation in excess of 10 percent prior to October 5, 2009, for degenerative joint disease of the right knee; entitlement to an effective date earlier than March 20, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and whether a December 13, 1999, rating decision that assigned an effective date of September 23, 1999, for the award of service connection for bilateral hearing loss, should be revised or reversed on the grounds of CUE are the subjects of a separate appellate decision.) 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The moving party served on active duty from July 1973 to July 1976.  This matter is before the Board of Veterans' Appeals (Board) on motion by the moving party alleging CUE in a December 2008 Board decision. 


FINDINGS OF FACT

1.  In December 2008, the Board found that it was not factually ascertainable that the Veteran's bilateral hearing loss increased in severity during the year prior to an August 13, 2004, claim.

2.  The moving party has not alleged an error of fact or law in the December 2008 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSION OF LAW

The moving party's allegations fail to meet the threshold pleading requirements for revision of the Board decision on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

A motion for reversal or revision of a prior Board decision due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and 
§ 5103A; and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Accordingly, no further discussion regarding the duty to notify and assist is required. 

Clear and Unmistakable Error 

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. 

(1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

The moving party must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b). 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b)  nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108  apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

Prior decisions issued by the Court with regard to clear and unmistakable error in RO rating decisions provide guidance in determining whether clear and unmistakable error exists in a Board decision.  "It must be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As stated by the Court, in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1). 

The Board's Rules of Practice further provide that, with limited exceptions not applicable here, no new evidence will be considered in connection with the disposition of the motion.  38 C.F.R. § 20.1405(b).  

Historically, the Veteran filed his original claim for compensation on August 19, 1976, and listed a right knee condition and hemorrhoids as the disabilities for which that claim was being made.  In October 1977, service connection for a right knee ligamentous injury was granted and a 10 percent disability evaluation was assigned effective July 31, 1976; service connection for hemorrhoids was denied.  

In November 1977, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, indicating that he was a patient at the VA hospital for service-connected right knee and had surgery on November 17, 1977.  

By rating decision dated in January 1978, a temporary total disability evaluation was assigned from November 15, 1977, and a 10 percent disability evaluation was assigned from February 1, 1978.  

In August 1978, the Veteran submitted a VA Form 21-4138 in which he requested an examination to determine the true extent of his disabilities.  

In October 1992, the Veteran submitted an informal claim for service connection for bilateral hearing loss.  The Veteran was informed by letter dated March 24, 1993, that his claim for service connection for bilateral hearing loss had been denied but that before final action could be taken on the claim, a completed VA For 21-4142 or medical record of his treatment for the condition was required.  The Veteran was informed that if the evidence was not received before January 7, 1994, benefits, if entitlement was established, could not be paid for any period prior to that date.

In September 1999, the Veteran requested service connection for a right knee condition secondary to a left knee condition, bilateral hearing loss, and an increased evaluation for his left knee.  This request was construed by the RO as claims for service connection for a left knee disability and bilateral hearing loss and increased evaluation for service-connected right knee disability.

By rating decision in September 1999, bilateral hearing loss was granted with an evaluation of 40 percent effective September 23, 1999; an increased evaluation of 20 percent for the Veteran's right knee disability was assigned effective September 7, 1999; and service connection for a left knee disorder was denied.

In January 2003, the Veteran requested increased evaluations for his right knee disability and impaired hearing.  

By rating decision in June 2003, the evaluation for bilateral hearing loss was increased to 60 percent effective January 31, 2003.  

In March 2005, the Veteran submitted an informal claim for service connection for tinnitus and increased evaluation for right knee condition.  

By rating decision in June 2005, service connection was tinnitus was denied; evaluations of the Veteran's service-connected right knee disabilities were continued.  In November 2005, the Veteran disagreed with the June 2005 rating decision.

By Decision Review Officer (DRO) Decision in February 2006, evaluation of bilateral hearing loss was increased to 80 percent effective October 26, 2005.

In March 2006, the Veteran submitted a Notice of Disagreement with the effective date assigned for the 80 percent evaluation for bilateral hearing loss in the February 2006 DRO decision.  In August 2006, the Veteran perfected his appeal.  

By rating decision dated in September 2007, an effective date of August 13, 2004, for the award of the 80 percent disability evaluation for the Veteran's bilateral hearing loss was assigned.

In December 2008, the Board denied an effective date earlier than August 13, 2004, for the award of the 80 percent disability evaluation for the Veteran's bilateral hearing loss.

In the December 2008 decision, the Board noted that the first communication from the Veteran concerning hearing loss was received in December 1992 and that a March 1993 rating decision denied service connection for hearing loss. 

The Board also noted that in September 1999, the Veteran again requested service connection for bilateral hearing loss and that in a December 1999 rating decision, the RO granted service connection for bilateral hearing loss, assigning a 40 percent evaluation effective September 23, 1999. 

The Board further noted that VA treatment records dated from 1999 through June 2003 documented problems with malfunctioning hearing aids and that on January 31, 2003, the veteran requested an increased evaluation for his impaired hearing. 

The Board noted that a March 2003 VA audiology examination report revealed that average pure tone decibel loss in the right ear was 95 and in the left ear was 96 and that speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 68 percent in the left ear. 

The Board also noted that in a June 2003 rating decision, the RO increased the evaluation assigned for the Veteran's hearing loss to 60 percent, effective March 31, 2003, and that the veteran was notified of the decision and of his appellate rights later in June 2003 but that he did not appeal the rating decision. 

The Board noted that VA treatment records dated from July 2003 to September 2007 included occasional entries through August 2004 concerning hearing aid malfunctions but that the Veteran's hearing was not tested at any point; that a November 4, 2003, entry indicated that the veteran complained of a "recent increase" in his bilateral tinnitus, and that the veteran was advised to follow up with his primary care physician. 

The Board further noted that on August 13, 2004, the veteran's auditory acuity was evaluated, that audiometric testing revealed an average pure tone decibel loss of 98 in the right ear and of 101 in the left ear, and that speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 percent in the left ear. 

The Board noted that on March 31, 2005, the veteran requested service connection for tinnitus and that he accompanied his statement with private medical records covering the period from October 2001 to December 2004, which indicated that the Veteran had hearing loss, but did not provide any findings in connection with this notation. 

The Veteran alleges that the Board's finding of fact that it was not factually ascertainable that the bilateral hearing loss increased in severity during the year prior to the August 13, 2004, claim is CUE.  In support of his allegation, the Veteran noted that it was factually ascertainable that the Veteran's bilateral hearing loss increased in severity during the years (plural) prior to the August 13, 2004, claim and pointed to VA audiological evaluations dated August 19, 1999, November 16, 1999, and March 12, 2003.  The Veteran has identified no audiological findings between August 13, 2003 and August 12, 2004. 

Except as otherwise provided, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2011). 

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, the date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1).

In this case, the Board determined that the August 13, 2004, VA treatment record was a claim for increased evaluation for bilateral hearing loss.  The Board also determined that it was not factually ascertainable that the Veteran's bilateral hearing loss increased in severity between August 13, 2003, and August 12, 2004.

It is undisputed that, because the Veteran did not initiate a timely appeal, the June 2003 rating decision is final.  38 U.S.C.A. § 7105.  It is undisputed that the August 13, 2004, VA audiology evaluation showed an increase in the severity of the Veteran's hearing loss.  The fact that appears to be in dispute is whether there was evidence within the year prior to August 13, 2004, VA audiology evaluation which also showed an increase in the severity of the Veteran's hearing loss.  A thorough review of the file indicates that there is no such evidence.

The moving party's notation that audiological evaluations dated in August 19, 1999, and November 16, 1999, support higher evaluations than the RO assigned in December 1999 and his notation that the March 2003 audiological evaluation supported a higher evaluation than the RO assigned in June 2003 do not support the moving party's contention that the Board's finding that it was not factually ascertainable that the Veteran's bilateral hearing loss increased in severity during the year prior to August 13, 2004 was CUE.  To the extent that the moving party attempts to raise a freestanding claim for an earlier effective date by revisiting evidence in the 1999 and 2003 ratings decisions, such would never amount to CUE, and such argument is dismissed.  To the extent that the moving party attempts to reinterpret the March 2003 audiological examination, such is merely a disagreement with how the facts were weighed and does not amount to a valid assertion of CUE.   

As such, the moving party has failed to show error of fact or law in the Board decision.  The moving party's contentions further do not allege an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  The moving party is required to set forth clearly and specifically why the result would have been manifestly different but for the alleged error.  38 C.F.R. §§ 20.1403(c), 20.1404(b).  When a motion to revise a Board decision on the grounds of CUE fails to provide specific allegations of error, the Board will dismiss the motion without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).  

The Board has considered whether CUE could be granted with regard to the December 2008 Board decision.  However, the Board does not find the moving party has pled the issue of CUE in the December 2008 Board decision with sufficient specificity.  

Therefore, the moving party has not alleged an error of fact or law in the December 2008 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  As such, the Board finds that a motion for revision of the December 2008 Board decision on the basis of CUE must be dismissed without prejudice.


ORDER

The motion for reversal or revision of the December 2008 Board decision on the grounds of CUE is dismissed without prejudice.



                       ____________________________________________
	H. N. Schwartz
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



